Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 13, 5-16, and 18-20 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. No. 2012/0329555 to Jabara. 

In Reference to Claims 1 and 11
Jabara discloses a wireless device (Fig. 1 phones 120, Fig. 8 UE 400, see UE [smart phones 0024]) configured to receive mobile gamification services (Fig. 8 Gaming Controller 506), the wireless device (Fig. 2), comprising:
a transceiver configured to transmit data and receive data via a wireless network provided by a wireless service provider (Fig. 2 transmitter/receiver 162, 164);
a processor configured to control the transceiver (Fig. 2 CPU) and execute an application (Software applications to play the various games are downloaded to the UE 400. [0100]); 
the transceiver further configured to remotely connect (The UE 400 must perform registration… initial registration can be performed remotely” [0083]) to a subscriber server (“Once the identity of the UE 400 has been authenticated, the server 432 can provide customized messages to the owner of the UE 400” [0071]) via the wireless network to at least one of the following: download a game from the subscriber server to the wireless device to execute the game on the wireless device ([0100, 0101]) and execute the game remotely via the subscriber server (Alternatively, UE 400 is a shell with the games executing on the gaming controller 560 [0101]);
the processor further configured to execute the application (UE 400 is configures to play multiple different games [0097]) and receive a request to select and redeem game rewards associated with wireless services provided by the wireless service provider (game player can also accrue rewards points that can be redeemed [0095]);
a display to display the game and the game rewards (Fig. 2 Display 154); and
a computer readable medium configured to store the application associated with the game (Fig. 2 Memory 152), wherein the transceiver is further configured to receive and display a message with a link to the subscriber server to the game (Fig. 5 user invited to perform registration process wit the registration server using a link to a registration web page. [0087]); and
wherein the message is sent in response to a Short Message Service (SMS) Campaign Management database (policy controller server 458 [0087] controls user authentication across a number of different venues [0074], the UE is capable of communicating with the server processing text (SMS) messaging; see also [0035] messaging data in short range network) in coordination with the subscriber server (0087]).



In Reference to Claims 5 and 12
Jabara discloses wherein the application is configured to launch a social media platform application to share activity associated with the game via the social media platform.  Jabara discloses in Fig. 3, access to conventional social network website 206 which provides users an opportunity to log on and with the intended use of see text messages exchanges with others in the network ([0136]).

In Reference to Claims 2, 13 and 15
Examiner construes the collection of data associated with the wireless device and  service to include the Allowed List and Blocked List [0087] being lists of authenticated and unauthenticated Access Points in the geographic region in which the UE 400 is located and the data is provided to the network wireless service provider (see network Access Point [0093] using such data at Access Point 448 to verify game data.

In Reference to Claims 3 and 18
Jabara discloses wherein the application is further configured to track and monitor implementation of the game (Fig. 9 step 520), a wireless service usage by the wireless device (tracking of date and time messages are exchanged [0049]), and the game rewards (secure website keeps track of award points [0133]); 
wherein the game rewards are associated with the wireless services provided by the wireless service provider when completing a task in the game (rewards are earned in wireless game play where a player plays a round of cards in a poker game [0121]); and
wherein the server comprises a secure server configured to implement identification and authorization of the wireless device in association with wireless service provided by the wireless service provider (secure website 508 [0133], users are authenticated before the server 432 provides messages [0071]).
In Reference to Claims 6 and 16
Jabara discloses wherein the wireless device determines a location of a user with a location determination device and provides the location determined by the location determination device to the server (Fig. 5 determines a geo fenced area, and geographical tag [0035] and storage of geo-location data [0049]): and
wherein the server is configured to customize prizes and offers specific to a user’s location and preferences (customized messages, happy hour, discounted restaurant [0071] base on geo-location data stored in profile [0049, 0071]).

In Reference to Claim 7
Jabara discloses customized advertisements [0066] i.e., recommendations, marketing, promotional services.

In Reference to Claims 8 and 19
Jabara discloses analyzing the data to understand visitor behavior and the improvement of the quality of the games [0135] and the statistical data from the short-range network communications [0066].

In Reference to Claim 9
See rejections of Claims 6, 7, and 8.

In Reference to Claim 14
See rejection of Claims 2 and 7.

In Reference to Claim 20
See rejection of Claim 2 and 3.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jabara.
Jabara discloses multiple uses for the use of earned rewards where “The reward points can be exchanged for cash rewards and/or gifts from the casino venue 440. For example, the casino venue 440 can provide dining discounts, free dining, hotel discounts, hotel upgrades, entertainment discounts, discounts for spa or other hotel services, discounts for golf or other outings, discounts for sporting events, and the like. [0133].  Further, WiFi connectivity can be upgraded for an advertised price which can be added to a hotel bill for guests [0076]. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Here, one of skill in the art would recognize that reward points that can be redeemed for cash can be the cash used towards upgrading the WiFi connectivity.  The Courts have held that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.
The Courts have held that simple substitution of one known element for another to obtain predictable results is indicia  of obviousness.
The Courts have held that use of known technique to improve similar devices (methods, or products) in the same way is indicia of obviousness.
The Courts have held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is indicia of obviousness.
 Have held that combining prior art elements according to a known technique (redemption) to yield predictable results in indicia of obviousness.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
9.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
10.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-8 and 11-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,854,043. Although the claims at issue are not identical, they are not patentably distinct from each other because the only changes appear to be insignificant labels for the server and minor rephrasing of a sentence as demonstrated in bold below. 
U.S. Pat. No. 10,854,043
U.S. Pat. Pub. No. 17/108,155
1.  A wireless device configured to provide mobile gamification services, the wireless device comprising:

a transceiver configured to transmit data and receive data via a wireless network provided by a wireless service provider;

a processor configured to control the transceiver and execute an application;

the transceiver further configured to remotely connect to a subscriber profile repository server via the wireless network to at least one of the following: 

download a game from the subscriber profile repository server to the wireless device to execute the game locally on the wireless device and execute the game remotely via the subscriber profile repository server;

the processor further configured to execute the application and receive a request to select and redeem game rewards associated with wireless services provided by the wireless service provider;

a display to display the game and the game rewards; and

a computer readable medium configured to store the application associated with the game,

wherein the transceiver is further configured to receive a message with a link to the subscriber profile repository server with the game and to display the message on the display of the wireless device; and

wherein the message is sent in response to a Short Message Service (SMS) Campaign Management database in coordination with the subscriber profile repository server.


And similarly for Claim 10.



Claim 2, 6

Claims 3,4 

Claims 5

Claims 7, 8

Claim 9

Claim 11

Claim 12

Claim 13

Claim 14

Claim 15

Claim 16

Claim 17

Claim 18

Claim 11, 17
1.  A wireless device configured to receive mobile gamification services, the wireless device comprising:

a transceiver configured to transmit data and receive data via a wireless network provided by a wireless service provider;

a processor configured to control the transceiver and execute an application;

the transceiver further configured to remotely connect to a subscriber server via the wireless network to at least one of the following: 


download a game from the subscriber server to the wireless device to execute the game on the wireless device and execute the game remotely via the subscriber server;


the processor further configured to execute the application and receive a request to select and redeem game rewards associated with wireless services provided by the wireless service provider;

a display to display the game and the game rewards; and

a computer readable medium configured to store the application associated with the game,

wherein the transceiver is further configured to receive and display a message with a link to the subscriber server to the game; and



wherein the message is sent in response to a Short Message Service (SMS) Campaign Management database in coordination with the subscriber server.


And similarly for Claim 11.



Claim 3

Claims 4, 5

Claims 2

Claims 6, 7

Claim 8

Claim 13

Claim 17

Claim 18

Claim 12

Claim 15

Claim 14

Claim 16

Claim 19

Claim 20


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2992.
16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715